t c summary opinion united_states tax_court albert martin elbe petitioner and adah m elbe intervenor v commissioner of internal revenue respondent docket no 11600-14s filed date albert martin elbe pro_se adah m elbe pro_se william f castor for respondent summary opinion pugh judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed unless otherwise indicated section references are to the internal revenue continued pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner mr elbe seeks review under sec_6015 of respondent’s determination that he is not entitled to relief from joint_and_several_liability for taxable_year with respect to unpaid tax of dollar_figure that was reported on the joint federal_income_tax return he filed with intervenor mrs elbe his former spouse the issue for decision is whether mr elbe is entitled to equitable relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference mr and mrs elbe both resided in the state of arkansas at the time the petition was filed mr and mrs elbe married on date and remained married in in mr elbe was employed as a technician by the home security company continued code of as amended in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar adt and mrs elbe was unemployed as she had been for at least the previous years during the first half of mrs elbe moved out of the marital home moved in with a friend and filed for divorce at or around the time she moved out of the marital home mrs elbe deposited a social_security_benefits payment benefits payment of dollar_figure directly into her personal bank account to which mr elbe did not have access around date mr elbe used turbotax to prepare and submit a joint federal tax_return joint_return the joint_return reported wages of dollar_figure taxable interest of dollar_figure a taxable refund of dollar_figure and gross and taxable social_security_benefits of dollar_figure and dollar_figure respectively the joint_return reported total federal_income_tax owed of dollar_figure tax withheld of dollar_figure and tax due of dollar_figure all federal_income_tax credited and withheld on the joint_return was credited or withheld from mr elbe’s wages no federal_income_tax was withheld from the benefits payment and mr elbe did not include any additional payment with the joint_return although mr elbe knew that mrs elbe had received the benefits payment and no tax had been withheld he chose to file jointly because he understood that this would reduce their tax_liability mr elbe was unable to secure mrs elbe’s signature on the joint_return on date and filed the joint_return on that date without her signature the joint_return was rejected because it lacked mrs elbe’s signature at a deposition on date taken as part of the elbes’ divorce proceedings mrs elbe signed the joint_return mr elbe then resubmitted the joint_return to the internal_revenue_service irs at the may deposition mrs elbe stated that she did not have money to pay the full tax owed nor did she intend to pay any_tax unless mr elbe also paid part of the remaining liability at trial mr elbe testified that he did not see or read mrs elbe’s deposition transcript before resubmitting the joint_return nor had his attorney told him about mrs elbe’s statements although he had access to the deposition transcript soon after it was taken mr elbe also testified that he did not know how mrs elbe spent the benefits payment or how much money she had left to pay the tax_liability he also acknowledged that mrs elbe had not indicated to him that she intended to pay the tax_liability or that she had the money to do so on date respondent sent mr and mrs elbe a notice of balance due for the taxable_year of dollar_figure the dollar_figure reported on the return but not paid plus failure_to_file and failure to pay penalties and interest mr and mrs elbe divorced on date the divorce decree entered on date stated that mr elbe was to sell a chevrolet colorado pickup truck and that any profits were to be used toward their tax_liability mr elbe testified that he sold the truck and received a check from the dealership for dollar_figure representing the proceeds from the sale after satisfaction of an outstanding loan from the dealership that was secured_by the truck on date mr elbe filed a form_8857 request for innocent spouse relief in date respondent’s cincinnati centralized innocent spouse operation cciso issued a preliminary determination that mr elbe was entitled to partial equitable relief of dollar_figure the tax attributable to mrs elbe’s benefits payment and was liable for the remaining unpaid tax of dollar_figure on date mr elbe sent the irs a payment for the dollar_figure leaving dollar_figure to be paid_by mrs elbe on date mrs elbe appealed cciso’s preliminary determination on date the irs appeals_office reversed cciso’s preliminary determination and issued a final notice_of_determination to mr elbe denying relief from joint_and_several_liability for the remaining dollar_figure of tax owed the parties dispute the circumstances of the sale that dispute is pending in arkansas state court and is beyond our jurisdiction we consider the truck sale relevant only in that the proceeds were to be used to pay the elbes’ tax_liability which is before us on date mr elbe filed a petition with this court seeking review of respondent’s determination pursuant to sec_6015 and rule mrs elbe filed a timely notice of intervention to oppose mr elbe’s request for relief discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making this election each spouse generally is jointly and severally liable for the entire tax due for that taxable_year sec_6013 114_tc_276 a requesting spouse however may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability under sec_6015 sec_6015 if relief is not available under subsection b or c a requesting spouse may seek equitable relief under subsection f because this case involves failure_to_pay_tax shown on a return rather than a deficiency mr elbe may be eligible for relief under sec_6015 only see 120_tc_137 sec_6015 gives the commissioner discretion to grant equitable relief from joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion or either this court has jurisdiction to review respondent’s denial of mr elbe’s request for equitable relief under sec_6015 see sec_6015 in doing so we apply a de novo standard of review as well as a de novo scope of review 132_tc_203 mr elbe bears the burden of proving that he is entitled to relief under sec_6015 see rule a see also porter v commissioner t c pincite i threshold conditions for granting relief the commissioner has outlined procedures for determining whether a requesting spouse qualifies for equitable relief under sec_6015 from joint_and_several_liability these procedures set forth in revproc_2013_34 sec_4 2013_43_irb_397 outline seven threshold conditions that a spouse must meet to qualify for relief under sec_6015 the requesting spouse filed a joint_return for the taxable_year for which relief is sought the relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income respondent does not challenge that mr elbe meets the threshold conditions for relief ii elements for streamlined determination when the threshold conditions have been met the guidelines allow a requesting spouse to qualify for a streamlined determination of relief under sec_6015 if all of the following conditions are met the requesting spouse is divorced from the nonrequesting spouse is legally_separated from the nonrequesting spouse under state law is a widow or widower and is not an heir to the nonrequesting spouse’s estate that would have sufficient assets to pay the tax_liability or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date the irs makes its determination the requesting spouse will suffer economic hardship if relief is not granted and in an underpayment case such as this the requesting spouse had no knowledge or reason to know when the return was filed that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return revproc_2013_34 sec_4 i r b pincite mr elbe fails to qualify for a streamlined determination of relief in his request for relief mr elbe did not indicate that he will suffer economic hardship if relief is not granted mr elbe also had reason to know mrs elbe would not and could not pay the tax_liability as will be discussed below iii factors used to determine whether relief will be granted where as here a requesting spouse meets the threshold conditions but fails to qualify for relief under the guidelines for a streamlined determination the requesting spouse still may be eligible for equitable relief if taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the underpayment see revproc_2013_34 sec_4 the following are nonexclusive factors that the commissioner takes into account when determining whether to grant equitable relief marital status economic hardship in the case of an underpayment knowledge or reason to know that the nonrequesting spouse would not or could not pay the tax_liability reported on the joint tax_return legal_obligation significant benefit compliance with tax laws and mental or physical health id we consult these guidelines when reviewing the commissioner’s denial of relief but we are not bound by them as our analysis and determination ultimately turn on an evaluation of all the facts and circumstances molinet v commissioner tcmemo_2014_109 sriram v commissioner tcmemo_2012_91 see 136_tc_432 porter v commissioner t c pincite in our overall facts and circumstances analysis we focus on two of the factors the first factor is whether mr elbe had knowledge or reason to know as of the date the return was filed that mrs elbe would not or could not pay the income_tax_liability see revproc_2013_34 sec_4 c ii this factor weighs in favor of relief if mr elbe meets his burden of establishing that he reasonably expected mrs elbe to pay the tax_liability reported on the joint_return see torrisi v commissioner tcmemo_2011_235 holding that the requesting spouse’s belief that the nonrequesting spouse would pay the tax_liability was reasonable when the nonrequesting spouse’s business was generating substantial income the requesting spouse did not assist the nonrequesting spouse in paying all bills and the nonrequesting spouse asked the requesting spouse to make a check payable to the irs for a specific amount that was less than the total amount due see also waldron v commissioner tcmemo_2011_288 holding that the requesting spouse reasonably believed the nonrequesting spouse would pay a portion of the unpaid tax_liabilities at the time the return was signed because the nonrequesting spouse had made his share of monthly payments for the initial three years on an installment_agreement entered into near the time the joint_return was signed this factor weighs against relief if it was not reasonable for mr elbe to believe that mrs elbe would or could pay the tax_liability shown as due on the return see cutler v commissioner tcmemo_2013_119 holding that the requesting spouse knew that the nonrequesting spouse found financial matters unpleasant and refused to deal with them and therefore the requesting spouse knew she had to prepare the returns and could not reasonably expect the nonrequesting spouse to pay tax yosinski v commissioner tcmemo_2012_ holding it was not reasonable to believe the nonrequesting spouse would pay tax when the nonrequesting spouse had no source of substantial income and the record did not indicate the nonrequesting spouse had any assets of substantial value in her own name stolkin v commissioner tcmemo_2008_211 holding that the requesting spouse’s knowledge of the couple’s financial difficulties deprives the requesting spouse of reason to believe that the nonrequesting spouse will pay the tax_liability mr elbe argues that mrs elbe should be solely liable because she received a large benefits payment and should have elected to have tax withheld from that payment he also argues that mrs elbe could pay the tax owed but at the time he prepared the joint_return he knew that no tax had been withheld from her benefits payment he acknowledged in his testimony that he did not know how she used the benefits payment or how much of it remained at the time he initially submitted the joint_return or at the time he resubmitted the joint_return he fails to explain why he believed mrs elbe would pay the tax owed on the benefits payment after no tax had been withheld mr elbe not mrs elbe handled household finances mr elbe also knew that mrs elbe had not worked in over years and had no regular income to sustain her after the benefits payment was spent we accept that mr elbe did not know about mrs elbe’s statements in the date deposition but mrs elbe also gave mr elbe no basis to believe that she would or could pay the tax owed on her benefits a fact mr elbe confirmed in his testimony on the basis of these facts the court concludes that it was not reasonable for mr elbe to believe mrs elbe would or could pay the tax_liability therefore this factor weighs against relief we also consider whether mr elbe will suffer economic hardship if relief is not granted see revproc_2013_34 sec_4 b a requesting spouse suffers economic hardship if the satisfaction of the tax_liability in whole or in part would cause him to be unable to pay reasonable basic living_expenses id mr elbe bears the burden of proving that he will suffer economic hardship if we do not grant him relief from joint_and_several_liability see rule a johnson v commissioner tcmemo_2014_240 explaining that hardship cannot be hypothetical that the requesting spouse must introduce evidence to support the claim and that regular income in addition to savings available to the requesting spouse supports the conclusion that there is no economic hardship mr elbe has regular income from his employment at adt and otherwise failed to prove he will suffer economic hardship if we deny him relief therefore this factor does not weigh in favor of relief but rather is neutral in addition to the factors above we also consider the following facts in weighing mr elbe’s claim at the time mr elbe filed the joint_return he understood that he would benefit by filing jointly additionally while we do not wade into the domestic dispute between mr and mrs elbe regarding the sale of the truck and the record does not show how the net_proceeds from the truck sale were used we cannot ignore that the divorce decree entered after mr elbe filed the joint_return showing income_tax owed and after the irs sent the notice of tax owed required that these funds be used to pay the tax_liability this provision thus indicates that at least some of the tax_liability that remained was to be shared between the parties these facts weigh against relief conclusion mr elbe knew or had reason to know that mrs elbe would not and could not pay the tax_liability reported on their joint_return we also hold that the facts overall also weigh against granting mr elbe relief from joint_and_several_liability under sec_6015 we therefore sustain respondent’s determination that mr elbe is not entitled to relief from joint_and_several_liability for taxable_year we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
